Citation Nr: 0815097	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, granting service connection for PTSD at a 30 percent 
disability rating.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that from September 
30, 2004 to May 16, 2005, the veteran's PTSD was manifested 
with frequent auditory hallucinations, frequent nightmares 
and an inability to sleep, depressed mood and loss of 
interest in activities, and an impairment of the veteran's 
ability to attend his occupation on a reliable basis.  

2.  The evidence of record demonstrates that since May 16, 
2005, the veteran's PTSD has been manifested with depression 
(improving on medication), some loss of sleep, infrequent 
auditory hallucinations; and generally has not been 
associated with circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, or impaired abstract thinking.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for PTSD from September 30, 2004 to May 16, 2005 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 
4.126, 4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD since May 16, 2005 have not been.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's current claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service 
records, and the veteran has submitted statements in support 
of his claim.  The appellant was also afforded a VA 
compensation and pension examination in November 2005, and 
has been treated by the VA throughout the pendency of this 
claim.  These records have been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
the entitlement to such ratings during the entire relevant 
time period involved, i.e., from the date the veteran files 
the claim which ultimately results in an appealed RO 
decision, and staged ratings are to be considered where 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  

The General Rating Formula for Mental Disorders, including 
PTSD, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders, 32 (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual for Mental 
Disorders, (4th Ed. 1994) (DSM-IV), for rating purposes].

Analysis

Service connection was established for PTSD in the currently 
appealed June 2005 rating decision.  A 30 percent evaluation 
was assigned effective September 30, 2004, the date the 
veteran's claim was received.  It is the veteran's contention 
that his PTSD is worse than the 30 percent disability rating 
assigned.  The evidence supports this contention from 
September 30, 2004 until May 16, 2005, but does not support a 
disability rating in excess of 30 percent from May 16, 2005 
forward.  

In an August 2004 VA mental health examination, the veteran 
was diagnosed with PTSD.  The veteran described periodic 
auditory hallucinations, which he described as non-
understandable mumbling, as well as nightmares and daytime 
ruminations about events he witnessed in Vietnam.  The 
veteran was found to be easily engageable, without speech 
difficulties, to have coherent and goal oriented thoughts, 
and to have concentration and memory that was intact.  His 
insight and judgment were also found to be good, and he had 
no suicidal or homicidal ideations.  However, an August 2004 
VA treatment note indicates that the veteran "sometimes 
feels like crashing the car when driving," but denies that 
he would ever actually harm himself.  The veteran also has 
admitted to avoiding loud noises, keeping his back to the 
wall in public, and being mistrustful of others.  The VA 
mental health examiner assigned a GAF of 35, which 
corresponds to some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

In September 2004, outpatient treatment records indicate that 
the veteran was diagnosed with PTSD depressive disorder with 
psychotic features.  The examiner noted that the veteran 
reported no improvement with medication, still woke up 
throughout the night because he was hearing many voices he 
could not understand, and still had nightmares.  The veteran 
also described having low energy levels with no desire to do 
anything.  However, the veteran still continued to work a few 
days a week at his auto body shop during this time.  

VA treatment notes from October 2004, November 2004, and 
December 2004 indicate that the veteran was still suffering 
from auditory hallucinations during this time, with a 
frequency of twice per week and nightmares as often as 2 or 3 
times per week.  A diagnosis of moderate to severe depression 
also remained during this time period, with PTSD described as 
mild.  In December 2004, the veteran stated nothing mattered, 
and described his mood, energy, and interest as low.  It is 
not until a March 2005 VA psychological assessment that we 
have a record of the veteran's auditory hallucinations both 
decreasing in intensity and occurring "very seldom."  

In a May 16, 2005 VA psychological assessment, the 
psychologist assigned an improved GAF score of 60, which, as 
noted above, corresponds to moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
The veteran's PTSD was described by the psychologist as 
"stable on current [medication]."  The veteran was 
described as coherent and goal directed, alert and oriented, 
his memory and concentration were intact, and his insight and 
judgment were good.  The veteran's speech was normal as well.  
Finally, the psychologist noted that the veteran was still 
maintaining employment with an auto body shop that the 
veteran owned.  It is noted, however, that since exposure to 
his trauma, the veteran has had difficulty maintaining 
romantic relationships, and has become angry and irritable. 

In a November 2005 VA compensation and pension examination, 
the veteran's PTSD appears to have further improved.  His 
diagnosis after this examination was "very mild post-
traumatic stress disorder."  The examiner described the 
functional impairment of the veteran as "very minimal," 
noting that the veteran could function without any 
interruption to his daily routine.  The veteran was described 
as well-oriented with good reasoning, having no psychomotor 
slowing or agitation.  The veteran's verbal comprehension was 
good as well.  The veteran did indicate problems with his 
short term memory and panic attacks, but the examiner noted 
that the veteran's report was quite vague and non-specific, 
and that the veteran demonstrated exaggerated responses to 
the Minnesota Multiphasic Personality Inventory (MMPI).  The 
examiner concluded that the individual's PTSD had not 
worsened at all since the previous examination, but rather 
was stabilizing and improving.  Likewise, in December 2005, a 
VA examiner noted that the veteran's PTSD was improving with 
the veteran's current medication.  The examiner assigned a 
GAF score of 70 in the November 2005 examination, which 
corresponds to some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Finally, there are records of outpatient treatment in March 
2006.  No psychomotor abnormalities were noted.  His speech 
was described as normal for rate, volume, tone and rhythm.  
His thoughts were described as coherent and goal directed, 
and the veteran was not found to be delusional, suicidal or 
homicidal.  The veteran was described as alert and oriented, 
with his memory and concentration intact.  The veteran's 
insight and judgment were described as good.  Panic attacks 
and social impairment were not noted by the examiner.  The 
veteran's mood, however, was described as "down," which was 
attributed by the examiner to the veteran's current situation 
of moving from his home after closing his body shop in August 
2005.  Apparently no GAF score was assigned during this 
treatment.

Since the veteran is currently rated at 30 percent disabled, 
the next available rating is 50 percent.  As noted above, a 
50 percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Looking to each of these requirements, the Board concludes 
that the veteran is entitled to a disability rating of 50 
percent from September 30, 2004, the date of receipt of the 
veteran's original claim for benefits, through May 16, 2005, 
when a GAF score of 60 was assigned, it was apparent that the 
veteran's psychiatric condition had improved.  The veteran is 
not entitled to a disability rating in excess of 30 percent 
for any time after May 16, 2005, and the effective date of an 
award can be no earlier than the date of receipt of the 
veteran's application for benefits.  See 38 U.S.C.A. § 
5110(a).  As noted, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different disability 
ratings.  Fenderson, 12 Vet. App. 119 (1999).

From September 30, 2004 to May 16, 2005, the veteran had been 
assigned a GAF score of 35, which indicates some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  The veteran also described 
frequent nightmares about his time in Vietnam, and reported 
auditory hallucinations.  The veteran also reported the 
desire to crash his car.  Finally, even though the veteran 
was able to maintain employment during this time, he stated 
that he only worked a few times a week because he did not 
feel like working.  With these symptoms in mind, the veteran 
demonstrated impaired reliability in his occupation, with 
frequent panic attacks, qualifying him for a 50 percent 
disability rating.  

Despite the fact that the veteran was assigned a GAF score of 
35 at this time, a disability rating of 70 percent is not 
warranted in this case since there is evidence that the 
veteran remained employed despite this assessment and was 
able to maintain a relationship with his children who lived 
with him.  A 70 percent rating requires occupational 
impairment with deficiencies in most areas, and an inability 
to establish and maintain effective relationships.  A 50 
percent rating requires only occupational impairment with 
reduced reliability, and difficulty in maintaining work and 
social relationships.  Since the evidence indicates that the 
veteran continued working and was able to retain ownership of 
his auto body shop until sometime in August 2005 when he 
apparently closed it due to his employees leaving, his 
impairment more closely approximates a reduction in 
reliability rather than an actual deficiency in his ability 
to work.  Therefore, the criteria for a 70 percent disability 
rating for the period from September 30, 2004 to May 16, 2005 
have not been met.  

As of May 16, 2005, the veteran was assigned a GAF score of 
60.  The examiner noted that the veteran's hallucinations had 
improved "quite a bit."  The examiner also noted that the 
veteran was still employed, having remained employed since 
leaving the military.  The veteran's PTSD appears to have 
continued to improve, with auditory hallucinations being 
described as "very rare" in September 2005, and a GAF score 
of 70 being assigned in November 2005.  Therefore, the 
evidence indicates that with proper medication, the veteran's 
symptomatology more closely matches a 30 percent disability 
rating than a 50 percent rating.  

Since the preponderance of the evidence is against the claim 
for a disability rating in excess of 30 percent for the 
period after May 16, 2005, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
claim is granted in part and denied in part.


ORDER

An initial, staged, 50 percent rating for service-connected 
PTSD, from September 30, 2004 until May 16, 2005, is granted, 
subject to the laws and regulations governing effective dates 
of monetary compensation.  

A disability rating in excess of 30 percent for service-
connected PTSD since May 16, 2005, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


